Citation Nr: 1134266	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  09-13 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach

INTRODUCTION

The Veteran served on active duty from August 1983 to June 2001.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2011, at which time, it was remanded for further development.  Following the requested development, the VA Appeals Management Center (AMC) in Washington, D.C. confirmed and continued the denial of entitlement to service connection for a low back disorder.  Thereafter, the case was returned to the Board for further appellate action.

In August 2010, during the course of the appeal, the Veteran had a hearing at the RO before the Veterans Law Judge whose signature appears at the end of this decision.


FINDING OF FACT

A chronic, identifiable low back disorder, primarily diagnosed as degenerative disc disease, was first manifested several years after service, and the preponderance of the evidence is against a finding that it is related thereto.


CONCLUSION OF LAW

A low back disorder is not the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 3.303 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Prior to consideration of the merits of the Veteran's appeal, the Board must determine whether VA has met its statutory duty to assist him in the development of the issue of entitlement to service connection for a low back disorder.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  After reviewing the record, the Board finds that VA has met that duty.

In November 2007, VA received the Veteran's claim, and there is no issue as to providing an appropriate application form or completeness of the application.  Following the receipt of that application, VA notified the Veteran of the information and evidence necessary to substantiate and complete his claim, including the evidence to be provided by the Veteran, and notice of the evidence VA would attempt to obtain.  VA informed him of the criteria for service connection, as well as that for rating service-connected disabilities and for assigning effective dates, should service connection be granted. 

Following the notice to the Veteran, VA fulfilled its duty to assist him in obtaining identified and available evidence necessary to substantiate his claim.  That duty requires VA to make reasonable efforts to obtain relevant records (including private records) that the Veteran adequately identifies to VA and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1).  However, the duty to assist is not a one-way street.  Olsen v. Principi, 3 Vet. App. 480 (1992).  It is the Veteran's responsibility to present and support his claim.  38 U.S.C.A. § 5103.  

In this case, VA obtained or ensured the presence of the Veteran's service treatment records; records reflecting his VA treatment from August 1997 through April 2011; and the transcript of his August 2010 hearing before the undersigned Veterans Law Judge.  

In November 2001 and April 2011, VA examined the Veteran, in part, to determine the nature and etiology of any low back disorder found to be present.  The VA examination reports show, generally, that the examiners reviewed the Veteran's medical history; interviewed and examined the Veteran; documented his current medical conditions; reviewed pertinent medical research; and rendered diagnoses and opinions consistent with the remainder of the evidence of record.  Therefore, the Board concludes that the VA examinations are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2009); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

In its November 2007 letter, informed the Veteran that he should submit medical evidence of a nexus between his low back disorder and a disease, injury, or event in service.  During his August 2010 hearing before the undersigned Veterans Law Judge, the Veteran testified that he would speak to his doctor and request such an opinion.  In that regard, he requested that the record be left open for a period of 30 days to give him time to submit the opinion.  To date, evidence of a nexus opinion has not been received by VA.  

In June 2011, the AMC issued the Veteran a Supplemental Statement of the Case, primarily concerning the evidence received since the Board's February 2011 remand and the adjudicative actions performed by VA from the time the Veteran's claim was received in November 2007.  VA informed the Veteran that he had 30 days from the date of the Supplemental Statement of the Case to submit additional information or evidence.  

In a July 2011 response to the Supplemental Statement of the Case, the Veteran reported that he had more information or evidence to submit in support of his appeal.  He requested that VA wait the full 30 day period to give him a chance to submit such information or evidence.  He acknowledged that if evidence was not submitted within the 30 day period, his case would be returned to the Board.  VA did not receive such information or evidence; and, therefore, the case was returned to the Board.  

In sum, the Veteran has been afforded a meaningful opportunity to participate in the development of his appeal.  He has not identified any outstanding evidence which he has not been given an opportunity to submit; and there is no evidence of any VA error in notifying or assisting the Veteran that could result in prejudice to him or that could otherwise affect the essential fairness of the adjudication.  Accordingly, the Board will proceed to the merits of the appeal.

The Applicable Law and Regulations

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  See Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b). 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as arthritis, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the Veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

The foregoing law and regulations notwithstanding, service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Factual Background

During his February 2003 service entrance examination, the Veteran responded in the negative when asked if he then had, or had ever had, recurrent back pain.  The physical examination revealed that his spine was normal.  

In August 1983, the Veteran strained his back after lifting a heavy box, and in March 1984, he was found to have irritated the strain.  The diagnosis was a pinched muscle in his back.  

During a June 1987 reenlistment examination, the Veteran responded in the affirmative when asked if he then had, or had ever had, recurrent back pain.  The examiner noted that the Veteran had episodic mechanical low back pain.  On examination his spine was normal.  

During a reenlistment examination in service in June 1991, a periodic examination in April 1996, a Physical Evaluation Board examination in November 2000, and a May 2001 service separation examination, the Veteran responded in the negative when asked if he then had, or had ever had, recurrent back pain.  Each physical examination revealed that his spine was normal.  

In June 2001, the Veteran was medically discharged due to bilateral ankle osteoarthritis and bilateral chronic patellofemoral syndrome.  

In July 2001, VA received the Veteran's claim of entitlement to service connection for arthritis of the knees, ankles, hands, and shoulders.

In a February 2002 rating action, the RO granted the Veteran's claims of entitlement to service connection for osteoarthritis of each ankle, patellofemoral syndrome of each knee with degenerative changes, and osteoarthritis of the right shoulder.  The RO assigned 10 percent ratings for each ankle and the right shoulder and noncompensable ratings for each knee.  

In May 2002, the Veteran was treated by VA for a two day history of low back problems.  He stated that those problems started at work when he was changing the oil on cars.  He denied the presence of any associated injury.  During followup treatment two weeks later, the Veteran reported that the pain had increased.  On examination, knee extension and straight leg raising was positive, bilaterally.  An X-ray of the lumbar spine was completely normal, and the diagnosis was lumbar strain with probable sciatica.  

In February 2003, the Veteran was seen in a VA emergency room for complaints of low back pain and burning, tingly calf pain.  X-rays of the lumbar spine were normal except for a tiny spur at L4.  

In July 2003, the Veteran complained of a new, different type of pain in his left, lower back radiating to his mid-thigh.  The assessment was back strain.  

In January 2004, the Veteran complained of a 6 month history of low back pain, and during a March 2004 consultation with the VA Neurology Service, an EMG revealed increased activity in the right lower extremity and right paraspinal muscles.  In November 2004, an MRI revealed desiccation of the discs at L1-L2, L2-L3, and L5-S1.  Thereafter, the Veteran continued to complain of chronic low back pain, and during an April 2008 consultation with the VA Neurosurgery Service the review of an MRI revealed an L5-S1 disc protrusion.  In September 2008, an MRI confirmed the presence of a broad posterior protrusion of the L5-S1 disc that impinged on the S1 nerve root sleeve in the lateral recess, bilaterally; a posterolateral protrusion of the L2-L3 disc on the right side that could be impinging on the exiting nerve root sleeve lateral to the neural foramen; and other areas of degenerative disc disease.  

During his April 2011 VA examination, the Veteran reported chronic low back problems in and after service.  The examination and an MRI confirmed the presence of degenerative disc disease of the lumbar spine.  Following the interview and examination of the Veteran, a review of the claims file, and a review of the medical literature, the examiner opined that it was less likely than not that such disorder was related to service.  In so concluding, the examiner noted that the Veteran had no complaints of low back pain in service after June 1987 and did not report low back pain after service until 2002.  The examiner also noted the Veteran did not report low back problems in his initial claim of service connection after service.  The examiner found further support for the opinion in the relevant medical literature and stated that the Veteran's low back problems were more likely due to the effects of aging and obesity.  

Analysis

During his August 2010 hearing before the undersigned Veterans Law Judge and in communications with VA, such as his Notice of Disagreement and Substantive Appeal, the Veteran contended the his low back disorder was due, at least in part, to back strain he had sustained in service in the 1980's.  In the alternative, he noted that he had osteoarthritis in his ankles, knees, and right shoulder, a disorder for which service connection had been established.  He stated that he osteoarthritis also affected his back is an extension of the disease process affecting his ankles, knees, and right shoulder.  In any event, he maintained that service connection for a low back disorder was warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

The Board acknowledges that the Veteran is competent to give testimony about what he has experienced.  For example, he is competent to report his that he had  chronic low back pain in and since service.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  As a layman, however, he is not qualified to render opinions which require medical expertise, such as the diagnosis or cause of that pain.  38 C.F.R. § 3.159(a); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, his opinion, without supporting, credible evidence, is not dispositive of the question of service connection.  38 C.F.R. § 3.159(a).  
Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence if contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

In deciding this appeal, the Board must weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11.  The Board is mindful that it cannot make its own independent medical determination, and that there must be plausible reasons for favoring one medical opinion over another.  Evans v. West, 12 Vet. App. 22, 31 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  In this regard, contemporaneous evidence has greater probative weight than a history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

A review of the evidence discloses that in service in 1983 and 1984, the Veteran did experience low back problems, diagnosed primarily as back strain or a pinched muscle.  In June 1987, he also reported a history of recurrent low back pain.  However, during the remaining 14 years of service, there was no evidence of continuing or residual disability.  Indeed, during the remainder of service, the Veteran repeatedly denied the presence of recurrent back pain, and multiple physical examinations showed that his spine was normal.  Although he now reports that he had back pain throughout service, it must be emphasized that contemporary medical evidence is more probative than recollections many years later.  Curry.  Therefore, the Board concludes that the Veteran's back problems in the 1980's were not representative of chronic, identifiable back pathology.  

Chronic, identifiable back pathology, diagnosed primarily as degenerative disc disease, was first manifested shortly after the Veteran's discharge from service.  Although he has continued to complain of low back pain since that time, there is no competent objective evidence of a nexus to service.  Indeed, following a comprehensive VA examination, the examiner found it less likely than not that the Veteran's degenerative disc disease related to any injury, disease, or event in service.  Rather, the VA examiner found it more likely associated with the aging process and obesity.  There is no competent opinion to the contrary, and therefore, the Board finds the preponderance of the evidence is against a finding of a nexus between the Veteran's current degenerative disc disease and service.

The foregoing discussion notwithstanding, the Veteran suggests that his current back symptoms are an extension of the service-connected osteoarthritis which affects right his ankles, knees, and right shoulder.  However, the Board notes that the evidence is negative for any findings of arthritis of the spine.  Moreover, despite multiple requests by VA, the Veteran has not submitted any competent, objective evidence to support his assertion.  In this regard, it must be emphasized that as a layman, he not qualified to render such an opinion.  38 C.F.R. § 3.159; Espiritu.  Therefore, without more, his opinion is of no probative value with respect to the question of whether the Veteran's back symptoms constitute an extension of the service-connected osteoarthritis which affects right his ankles, knees, and right shoulder.  

In sum, the preponderance of the evidence is against a finding that the Veteran had chronic, identifiable back pathology in service or that his current degenerative disc disease of the lumbar spine is in any way related to service.  Absent such findings, the Veteran does not meet the criteria for service connection.  Accordingly, service connection for a low back disorder is not warranted, and the appeal is denied.

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010). 


ORDER

Entitlement to service connection for a low back disorder is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


